Case 2:19-cv-04579-PKC-SMG Document 9-1 Filed 09/18/19 Page 1 of 1 PageID #: 53




   UNITED STATES DISTRICT COURT
   EASTERN DISTRICT OF NEW YORK
                                                                         $BTF/P$7 1,$ 4.(
    Roxanne Glover
                                      Plaintiff(s),
              v.                                                      AFFIDAVIT IN SUPPORT OF
    Nationwide Credit, Inc.,                                          MOTION TO ADMIT COUNSEL
                                      Defendant(s).                   PROHACVICE



   I, _M_•rv_E_.•_h11_1PP_•_ _ _ _ _ _ _ _ _ _ _ _ _ _, being duly sworn, hereby depose and say as
   follows:

   1.                                 lEl
              I am a(n) _P_a_rt_n_e_r_____ with the law firm of      Philipps & Philipps, Ltp..
   2.         I submit this affidavit in support of my motion for admission to practice pro hac vice in
             the above-captioned matter.
   3.        As shown in the Certificate)s) of Good Standing annexed hereto, I am a member in good
             standing of the bar of the state(s) of _lll_in_oi_s_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
   4.        There are no pending disciplinary proceedings against me in any state or federal court
   5.        I Have not   [:] been convicted of a felony. If you have, please describe facts and
             circumstances.




   6.        I Hmno,     El been censured, suspended, disbarred or denied admission or
             readmission by any court. If you have, please describe facts and circumstances.




   7.        Attorney Registration Number(s) if applicable: _06_19_711_3 _ _ __
   8.        Wherefore, your affiant respectfully submits thats/he be permitted to appear as counsel and
             advocate pro hac vice in case $7
                                            _____ for Roxanne G_l_o_v_e_r        ________


   Date"_    -q-'-1 &_· l_l_°I_ _
                / _
   -••_lo_,H
           _m,_ _ _ _ __,   IL   El
                                                      Signature ~Movant                        / /
                                                      Firm NamePhillpps&Phlllpp,,ltd.
                                                      Address 9760 s. Roberts Road Suite One
   NOTARIZED
                                                      Palos HIiis, Illinois 60465

                   OFFICIAL SEAL                      Em a iI mephlllpps@aol.com

              EVA M. FALZONE                          Phone 1oa.914. 2900
         Notary Public - State of Illinois
        My Commission Expi es 5/02/2021
